Citation Nr: 9923421	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  90-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for spinal disc disease 
claimed as a residual of exposure to ionizing radiation in 
service.  

2.  Entitlement to service connection for a skin disorder 
claimed as a residual of exposure to ionizing radiation in 
service.  

3.  Entitlement to service connection for a gastrointestinal 
disorder claimed as a residual of exposure to ionizing 
radiation in service.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. H. Wetmore, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1989 RO rating decision (the RO 
was located in San Francisco, California at that time; it is 
currently located in Oakland, California).  

In March 1991, the Board remanded this case to obtain 
verification of the veteran's service and clarification of 
the disabilities claimed to be related to ionizing radiation 
exposure during service.  

In June 1995, the Board remanded this case in light of a 
regulation amendment effective September 1, 1994.  That 
amendment was based on Combee v. Brown, 34 F.3rd 1039 (1994), 
a case decided by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit held 
therein that the regulations promulgated by the VA Secretary 
regarding radiogenic diseases did not include an exclusive 
list of those diseases warranting service connection based on 
exposure to ionizing radiation.  The amended regulation 
allows a claimant to establish direct service connection even 
if the condition is not one listed under 38 C.F.R. § 3.311.  
The Board also directed the RO to contact the Defense Nuclear 
Agency for additional information, to advise the veteran of a 
course of action designed to preserve his rights as allowed 
by the recently amended regulation and for the RO to review 
the record in light of the Federal Circuit decision in Combee 
and consideration of current regulations.  

The requested development was completed and the case has been 
returned to the Board for further appellate consideration.  



FINDINGS OF FACT

1.  The claim of service connection for spinal disc disease 
claimed as a residual of exposure to ionizing radiation in 
service is not plausible.  

2.  Neither the veteran's actinic keratosis nor his basal 
cell carcinoma is due to exposure to ionizing radiation in 
service.  

3.  The claim of service connection for a gastrointestinal 
disorder claimed as a residual of exposure to ionizing 
radiation in service is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for spinal disc disease 
claimed as a residual of exposure to ionizing radiation in 
service.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's skin disease was not injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131,1137 (West 1991 & Supp. 1999); 38 C.F.R. §  3.311 
(1998).  

3.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for a gastrointestinal 
disorder claimed as a residual of exposure to ionizing 
radiation in service.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran has contended that his spinal disc disease, skin 
disease and gastrointestinal disorder began as the result of 
exposure to ionizing radiation in service.  Specifically, he 
claims that he participated in Operation CROSSROADS during 
both detonations and that he not only was exposed to the 
initial blasts but he also ate some of the fish taken from 
that area.  He thus maintains that radiation contaminated 
food may have been a factor in the development of the 
disabilities at issue.  

The Board noted in the June 1995 remand that the records 
regarding the veteran's participation in the testing of 
nuclear devices had some contradictions.  The Board directed 
the RO in June 1995 to resolve them.  In January 1996, the 
Defense Nuclear Agency confirmed that the veteran served on 
the USS YMS 413 during a portion of Operation CROSSROADS.  
There was no record of radiation exposure for him; however, a 
reconstruction indicated a probable dose of 0.057 rem gamma, 
with an upper limit of 0.134 rem gamma.  It was noted that 
the distance of his unit from ground zero resulted in there 
being virtually no potential for neutron radiation.  

The January 1996 statement continued by noting that there was 
no evidence suggesting that skin cancer was associated with 
either internal or external radiation doses at the levels 
received by participants in atmospheric nuclear testing.  

The January 1996 statement reported that the USS YMS 413 was 
engaged in gathering fish as part of the mission during the 
test.  The first detonation was an airburst and resulted in 
no dead fish found.  The second was an underwater burst and 
resulted in significant fish contamination.  Prior to the 
second test, all ships received orders that no fish were to 
be eaten that had been caught in the vicinity of the test.  
The records show that the veteran was transferred to another 
vessel on the first day fishing was permitted in the area; it 
was felt doubtful that he consumed any contaminated fish.  
The fish catch was almost entirely lost when the ship 
transporting it sank.  

I.  Spinal Disc Disease and a Gastrointestinal Disorder

The threshold question to be answered with regard to the 
issues of service connection for spinal disc disease or 
service connection for a gastrointestinal disorder, claimed 
as residuals of exposure to ionizing radiation in service, is 
whether the appellant has presented well-grounded claims for 
either, i.e., claims that are plausible.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Section 5107(a) provides that the claimant's submission of a 
well-grounded claim gives rise to VA's duty to assist and 
adjudicate the claim.  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  If he has not, the claim must 
fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak  v. Derwinski, 2 Vet. App. 609 (1992).  In 
short, the Board is not required to adjudicate a claim until 
after the appellant has met his initial burden of submitting 
a well-grounded one.  

"In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis)...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony),...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).  The Board points out that for the purposes of 
determining whether a claim is well grounded, it must presume 
the truthfulness of the evidence, "except when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that (the claim) must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim for 
service connection, this means that the evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service or an already service-
connected disability.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1133 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1998); See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); See Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

Turning to the evidence of record, the Board notes that the 
veteran's service medical records do not reflect any 
abnormalities of his spine or gastrointestinal system, and he 
does not contend otherwise.  

R. E. Balch, M.D., wrote in December 1973 that he had 
initially seen the veteran in October 1973.  The veteran said 
he had first had back trouble in 1957, when he picked up a 
30-pound box of lettuce.  He said he underwent back surgery 
the following year.  The physician surmised that it was 
surgery for spinal disc disease.  The veteran reported that 
he sustained a back injury when a case fell on him in October 
1972.  The examination led the physician to conclude that the 
veteran probably had a ruptured disc; however, they may have 
been some element of scarring due to prior surgery.  

The private medical records show that the veteran underwent a 
laminectomy of the lumbar spine with excision of a ruptured 
disc in October 1974 and a laminectomy of the lumbar spine 
with exploration of disc spaces in March 1977.  

At a VA outpatient facility in July 1989, the veteran said 
his gastrointestinal symptoms had improved.  The assessment 
was probably gastroesophageal reflux disease that was 
partially controlled.  In July 1990 when seen at that 
facility, it was noted that the veteran had gastroesophageal 
reflux disease and had been started on medication to treat 
it.  In October 1992, when the veteran was seen at that 
facility, it was noted that he complained of nocturnal 
indigestion.  Medication that had been used to treat an 
unrelated disorder had been discontinued secondary to his 
gastrointestinal upset.  An undated entry reflects that the 
veteran complained of occasional indigestion attributed to 
overeating.  In April 1996, the veteran gave a three-year 
history of epigastric pain.  He said that he had not had any 
pain since he had been taking prescribed medication 
regularly.  In October 1996, the veteran said he had stopped 
taking his medication for gastroesophageal reflux disease and 
currently had no heartburn.  The impression was that he had 
gastroesophageal reflux disease that was stable and that he 
could stop taking his medication for treatment of that 
disorder.  

During VA outpatient treatment in July 1997, the veteran gave 
a history of 3 lumbar surgeries for herniated discs.  He had 
occasional low back pain.  The assessment was mildly 
symptomatic low back pain.  

In reviewing the above evidence in light of the criteria set 
forth initially, the Board notes that the first criterion for 
establishment of a well grounded claim in Caluza has been 
met.  That is, there is competent evidence that the veteran 
is suffering from a gastrointestinal disorder and from spinal 
disc disease.  Regardless of the current status of these 
disorders, he has a confirmed history and that is sufficient 
to meet the Caluza requirement for these matters.  

The second and third requirements of Caluza are essentially 
united in this case, since the claim is not that the 
disorders were present in service but that they are 
attributable to service because of the veteran's exposure to 
ionizing radiation during service.  If either disorder were 
shown to be caused by his exposure to ionizing radiation in 
service, then these benefits sought on appeal would be 
granted.  However, there is no medical opinion that either 
disorder is related to the veteran's service exposure to 
ionizing radiation.  These disorders are not included in the 
regulatory presumptions of service incurrence.  Thus, the 
veteran's claim in these matters is supported neither by 
force of application of the controlling regulations, nor by 
any credible evidence presented in the record.  

The veteran has contended that there is some relationship 
between his exposure to ionizing radiation in service and the 
development of spinal disc disease and a gastrointestinal 
disorder.  He has not supported this contention with any 
physician's opinion.  His statements themselves are only lay 
opinions and not evidence as contemplated by the requirement 
to submit evidence sufficient to well ground his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

In part, the Board's remand of June 1995 was designed to 
advise him of his right to submit evidence that would support 
his claim.  He has not done so.  The record as currently 
constituted does not do so.  Under these circumstances, the 
claims for service connection for spinal disc disease or a 
gastrointestinal disorder, due to exposure to ionizing 
radiation in service are not well grounded.

II.  Skin Disorder

The veteran contends that he sustained a skin disorder due to 
his exposure to ionizing radiation in service.  As indicated 
above, there is no question but that he was exposed to 
ionizing radiation, although there is no evidence that he 
ingested radiation-contaminated seafood in service.  More to 
the point, he has produced no evidence to support his 
contention that any contaminated seafood he ate is related to 
his skin disorder.  

However, this claim is well grounded because 38 C.F.R. 
§ 3.311 provides that "skin cancer" is a radiogenic 
disease.  38 C.F.R. § 3.311 (b) (2) (vii) (1998).  Thus, 
since the veteran has had basal cell carcinoma, a skin 
cancer, and has been exposed to ionizing radiation in 
service, his claim is well grounded by force the application 
of regulation.  That is, the Board finds this claim to be 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
because it is plausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1991).  The Board is also satisfied that all 
relevant facts have been properly developed and there is no 
further assistance required in order to comply with the 
provisions of 38 U.S.C.A. § 5107(a).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The veteran's service medical records and private medical 
records for the period from 1973 through 1977 do not reflect 
any skin disorder.  

When he was afforded a VA examination in June 1989 related to 
his claim of service connection for a skin disorder claimed 
as a residual of exposure to ionizing radiation in service, 
he said he had gradually enlarging crusted lesions of his 
forehead, dorsal trunk and forearms.  The physical 
examination revealed multiple actinic keratosis of the face 
with some on the forearms and dorsal portions of the hands.  
There was no evidence of basal cell carcinoma.  

At a VA outpatient clinic in October 1989, the veteran was 
seen to have a scaly patch on the anterior chest and one on 
the posterior portion of the right ear.  

In July 1996, a VA physician reviewed the record and cited 
scientific studies.  She noted that the literature showed 
skin cancer had been attributed to exposure to ionizing 
radiation in high doses, such as several hundred rads.  Her 
conclusion was that it was "unlikely that the veteran's 
basal cell skin cancer can be attributed to exposure to 
ionizing radiation in service."  

At a VA dermatology examination in March 1998 undertaken to 
develop the veteran's claim for service connection for skin 
disease, the veteran's history was taken and his claims file 
was reviewed.  A physical examination disclosed skin 
abnormalities.  The assessment was history of basal cell 
carcinoma.  The examiner opined that it was "unlikely" that 
the veteran's skin disorder could be related to his period of 
service.  

The Board has reviewed the claims file.  There is definite 
substantiation to the veteran's claim that he was present and 
exposed to ionizing radiation in service as a result of 
atmospheric testing of weapons.  There is no substantiation 
of his claim that he also was exposed due to ingestion of 
radioactively contaminated seafood.  Considering the fact 
that there were orders not to eat seafood caught in the test 
area while the veteran was in the test area, the Board 
believes that it is not likely that any seafood he ate while 
in the test area was contaminated.  The record shows that 
there is no way to evaluate what kind of contamination may 
have occurred as the result of obtaining or even ingesting 
contaminated sea food.  Thus, the Board is left with the 
conclusion as to the amount of exposure that was calculated 
by the Defense Nuclear Agency.  

Based on the conclusion of the Defense Nuclear Agency, two 
opinions have been offered by VA physicians.  Those opinions 
are consistent in finding that there is no relationship 
between the veteran's exposure to ionizing radiation in 
service and the subsequent development of a skin disorder.  
Accordingly, the Board concludes that service connection for 
a skin disorder claimed as a residual of exposure to ionizing 
radiation in service is not warranted.  


ORDER

Service connection for spinal disc disease claimed as a 
residual of exposure to ionizing radiation in service is 
denied.

Service connection for a skin disorder, claimed as a residual 
of exposure to ionizing radiation in service is denied.

Service connection for a gastrointestinal disorder, claimed 
as a residual of exposure to ionizing radiation in service, 
is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

